TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-21-00358-CV


                                 Lauren Nicole Billisits, Appellant

                                                 v.

                                 Nathan George Billisits, Appellee


                 FROM THE 169TH DISTRICT COURT OF BELL COUNTY
          NO. 315463, THE HONORABLE GORDON G. ADAMS, JUDGE PRESIDING



                   ORDER AND MEMORANDUM OPINION


PER CURIAM

                  Lauren Nicole Billisits appeals the final divorce decree in this cause. She and

Nathan George Billisits have filed a joint agreed motion to abate this appeal for the entry of

findings of fact and conclusions of law that were not issued by the district court after

Lauren’s timely request for them and her notice to the court that they were past due. See Tex.

R. Civ. P. 296.

                  We grant the joint motion, abate this appeal, and remand this cause to the trial

court for the entry of the necessary findings of fact and conclusions of law. See Martinez v.

Martinez, No. 03-16-00818-CV, 2017 WL 3897309, at *1 (Tex. App.—Austin Aug. 25, 2017, no

pet.) (mem. op.). A supplemental record containing the findings and conclusions shall be filed

with this Court thirty days from the date of this order. This appeal will be reinstated after the

supplemental clerk’s record is filed.
              It is ordered on January 12, 2022.



Before Justices Goodwin, Baker, and Triana

Abated and Remanded

Filed: January 12, 2022




                                               2